       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 1 of 25



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                                                 )
                v.                               )   Criminal No.: 19-10080-NMG-11
                                                 )
 (11) DOUGLAS HODGE,                             )   Leave to File Granted:
                                                 )   May 29, 2020
                        Defendant                )

 GOVERNMENT’S OPPOSITION TO DEFENDANT DOUGLAS HODGE’S MOTION
        FOR RELIEF PURSUANT TO 28 U.S.C. § 2255 (DKT. 1143)
       On October 21, 2019, defendant Douglas Hodge pled guilty to one count of conspiracy to

commit mail and wire fraud and honest services mail and wire fraud and one count of conspiracy

to commit money laundering. See Dkt. 606. On February 7, 2020, this Court sentenced Hodge to

nine months’ imprisonment. See Dkt. 840. Hodge now seeks to withdraw his plea to money

laundering conspiracy, and to be re-sentenced on the remaining count, contending that the

government failed to produce exculpatory materials prior to sentencing and misled the Court by

describing his conduct as bribery.

       Hodge’s motion is without merit and his factual contentions are demonstrably untrue,

belied by among other things his own sworn statements to this Court and his statements to

government investigators. Alone among the defendants who have appeared before this Court,

Hodge passed bribes directly to Gordon Ernst, the coach of the Georgetown University

(“Georgetown”) tennis team, making the checks payable to Ernst personally and mailing them to

his home. Against that backdrop, his contention that evidence “regarding the distinction between

‘donations’ and ‘bribes’” was exculpatory as to him “because of its direct bearing on the central

question of criminal intent in this case” (Def. Br. at 2), is frivolous. Later, as the scheme evolved,

Hodge also made payments, styled as “donations,” to the University of Southern California

(“USC”) and to a sham charitable foundation operated by his co-conspirator, William “Rick”
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 2 of 25



Singer—with the understanding that those payments, too, would induce one or more USC insiders

to facilitate the fraudulent admission of his children as athletic recruits based on falsified

credentials. Those facts have been clear since the inception of this case, were disclosed by the

government in the earliest charging documents and discovery materials, and have been repeatedly

acknowledged by Hodge and his counsel, including in open court.

       Hodge’s motion is stunning in its effort to minimize and evade responsibility for the crimes

he committed. He speaks euphemistically of “helping his children obtain favorable consideration,”

and knowing that “Singer was providing his children with a false athletic brand.” (Def. Br. at 1.)

But Hodge’s crime involved neither of those things. Hodge paid bribes, to individuals and to

university athletic programs, to have his children recruited as athletes when they were not. The

Hodge children did not “obtain favorable consideration.” Hodge stole admission slots for them

from deserving applicants using illegal payoffs. Singer did not, sua sponte, provide Hodge’s

children with a “false athletic brand.” Hodge conspired with Singer to fabricate their credentials

and impersonate real athletes. This is not “branding.” It is fraud, and Hodge stands rightly

convicted of two federal felonies because of it.

       For these reasons, and the reasons set forth below, Hodge’s contention that the government

concealed information from him and from the Court that bears on his intent and culpability is flatly

untrue, and his motion should be denied without a hearing.

                                  FACTUAL BACKGROUND

       A. Hodge’s Five “Side Doors”

       In or about 2007 and 2008, Hodge agreed with Singer to pay $325,000 to Ernst, the

Georgetown tennis coach, in exchange for having Ernst designate two of Hodge’s children as

tennis recruits to secure their admission to Georgetown. Specifically:




                                                   2
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 3 of 25



     In late 2007 and early 2008, Singer discussed with Hodge using fraudulent athletic
      credentials, and a payment, styled as a “donation,” to “certain areas of a university,” to
      secure his daughter’s admission to college. See Ex. A [Dec. 4, 2007 email]; Ex. B [Feb. 25,
      2008 email]. Singer made clear that Hodge would not make any payment until his daughter
      received a “likely letter” confirming her conditional admission as a recruited athlete. See
      Ex. C [Jul. 26, 2008 email].

      In November 2008, Hodge’s daughter’s application was submitted to Georgetown, falsely
       describing her as a high-level competitive tennis player. See Ex. D [Georgetown
       application]. Hodge acknowledged knowing that the application essay contained falsified
       tennis accolades and that her admission as a tennis recruit had to “stay under the radar.”
       See Ex. E [Nov. 18, 2008 and Feb 22, 2009 emails].

     After his daughter was admitted to Georgetown as a purported tennis recruit, Hodge sent
      two separate payments of $75,000 to Ernst. See Ex. F [2009 Ernst payments]. Although
      Singer had previously described the scheme to Hodge as involving “donations” to the
      tennis program, Hodge made his checks payable to Ernst personally, and sent them to
      Ernst’s home address. Hodge did not deduct the payments from his taxes as charitable
      donations.

     In 2010, Hodge did the same thing, this time for his son, paying $175,000 to Ernst
      personally to secure his son’s admission as a purported tennis recruit, based on the false
      claim that he was “one of Japan’s top youth tennis players.” See Ex. G [2010 side door
      emails and payments].
       In or about 2013, Hodge worked with Singer again to secure another daughter’s fraudulent

admission to USC. This time, Hodge did not make payments to any coaches directly. Instead,

Hodge made the payments, totaling $200,000, to the Key Worldwide Foundation (“KWF”),

Singer’s purported charitable foundation, and The Key, Singer’s for-profit company. Singer, in

turn, forwarded some of the money to a private soccer club controlled by the two USC soccer

coaches (and unaffiliated with USC). The scheme worked as follows:

     In 2013, USC soccer coaches submitted a falsified soccer profile for Hodge’s daughter to
      the USC subcommittee for athletic admissions. See Ex. H [USC soccer profile]. Hodge’s
      daughter was admitted to USC as a purported athletic recruit based on those false
      credentials.

     After USC mailed Hodge’s daughter an acceptance letter, Singer directed Hodge to wire
      $150,000 to The Key, and $50,000 to KWF. Singer told Hodge: “looks like 150 will be
      an expense and 50 a donation.” Hodge wired the money as directed. See Ex. I [2013 USC
      payment emails]. Singer then made payments from KWF to the private soccer club
      controlled by the USC coaches.



                                               3
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 4 of 25



       The following year, Hodge pursued the scheme a fourth time, this time to secure his son’s

fraudulent admission to USC. This time around, the price was higher, and the payments were

structured somewhat differently. No money went to any USC insider personally. Instead, Hodge

paid $250,000 to Singer, through his two entities, and $75,000 to a USC fund for women’s

athletics. In exchange, the administrator of that program, USC athletics administrator Donna

Heinel, facilitated the purported recruitment of Hodge’s son, as follows:

     Singer initially attempted to secure the admission of Hodge’s son to USC as a purported
      basketball recruit, once again using falsified athletic credentials. See Ex. J [Dec. 20, 2014
      email]; Ex. K [USC application]; Ex. L [Jan. 6, 2015 email]. When that failed, Singer
      created two additional fake profiles—one for football, and the other for tennis. Singer sent
      the profiles to Hodge, writing: “[W]e have stretched the truth but this is what is done for
      all kids. Admissions just needs something to work with to show he is an athlete. They do
      not follow up after Donna [Heinel] presents.” See Ex. M [Jan. 30, 2015 email].
      Heinel presented Hodge’s son to the USC subcommittee for athletic admissions, and—
       based on the falsified athletic credentials—secured the subcommittee’s approval to admit
       him as a purported football recruit. See Ex. N [Hodge subcommittee packet]. Singer then
       explained to Hodge: “I will need to take care of the different parties [who facilitated
       Hodge’s son’s admission] separately, which I will accomplish to finalize all the dealings.
       Once you receive the Acceptance please let me know so we can move forward financially.”
       See Ex. O [Mar. 17, 2015 email].

     Later, Singer told Hodge: “USC called today. I am going to send several checks out
      Tomorrow through our accounts so they are happy. Below is the wiring instructions [to
      The Key and KWF] for the 250k we need to take care of the several folks at SC.” See Ex. P
      [Mar. 30, 2015 email]. Hodge wired $125,000 to The Key and $125,000 to KWF, as
      directed. See Ex. Q [Apr. 3, 2015 email]. At Singer’s direction, Hodge also sent a $75,000
      check to the USC “Women’s Athletic Board.” See Ex. R [Apr. 15, 2015 email].

     In a consensually recorded telephone call on November 30, 2018, in which Singer, acting
      at the direction of federal agents, told Hodge that KWF was being audited and that Hodge’s
      payments would come under scrutiny, Hodge acknowledged that the payments were a quid
      pro quo to secure his children’s admission to USC as purported athletic recruits. Hodge
      told Singer not to worry about the IRS audit because he was not “going off script here.”
      See Ex. S at 5-6 [Nov. 30, 2018 transcript].
       In total, Hodge paid $850,000 to secure the admission of four of his children to USC and

Georgetown as fake athletic recruits: $350,000 to Gordon Ernst personally, $275,000 to the Key,

$175,000 to KWF, and $75,000 to a USC fund for women’s athletics.



                                                4
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 5 of 25



       Hodge also sought, unsuccessfully, to use bribes to secure the admission of a fifth child to

Loyola Marymount University (“LMU”). Specifically:

     In September 2017, Hodge and Singer discussed employing the scheme for Hodge’s
      younger son. Hodge told Singer that he was not sure he was “going to [go] down this
      path,” but that if he did, he would need to have a “carefully worded conversation” with his
      son. See Ex. T [Sept. 25, 2017 email].

     In November 2017, Singer emailed Hodge’s son’s transcripts to an LMU basketball coach.
      See Ex. U [Nov. 6, 2017 email]. Singer told Hodge: “I am meeting with the LMU folks
      on Tuesday . . . . We should speak to make sure we are on the same page as we were for
      your other kids.” See Ex. V [Jan. 3, 2018 email].

     Hodge’s son later decided not to go to college right away. But in the summer of 2018,
      Hodge revisited the scheme, telling Singer, “[W]e don’t have to talk . . . in code. We know
      how this works.” See Ex. W at 9 [Aug. 10, 2018 transcript].

     The following month, Hodge and Singer again discussed the scheme, which Hodge
      described to Singer as “number five.” See Ex. X at 1 [Sept. 11, 2018 transcript]. They
      agreed that Hodge would pay $200,000 or $250,000. Hodge sought confirmation that this
      payment would be tax deductible.

     In October 2018, Singer told Hodge: “LMU is awaiting my next move. My friends there
      will help.” See Ex. Y [Oct. 7, 2018 email]. Hodge replied: “Okay. Pls keep me
      posted.” Later that month, Singer sent Hodge’s son’s high school transcripts and SAT
      score to the LMU basketball coach, asking to “hopefully get your help with guiding his
      application through admissions.” See Ex. Z [Oct. 24, 2018 email].
      Singer then called the LMU basketball coach to discuss Hodge’s son. See Ex. AA
       [Nov. 29, 2018 transcript]. The following day, Singer told Hodge: “[The LMU coach] is
       going to get this done. . . . They asked a question of ‘tell me more about this young man,’
       and [the LMU coach] is going to go and meet with the dean.” See Ex. S at 9.
     The scheme ultimately failed because Hodge’s son’s grades were insufficient to secure
      admission to LMU. See Ex. BB [Dec. 18, 2018 transcript].

       B. Post Indictment and Discovery

       On April 9, 2019, Hodge was indicted on charges of conspiracy to commit mail and wire

fraud and honest services mail and wire fraud and conspiracy to commit money laundering. In

May 2019, the government began producing discovery on a rolling basis.

       At the initial status conference, counsel for a co-defendant requested, on behalf of all the

defendants, that the government produce FBI 302 reports of witness interviews, noting that: “[i]f


                                                5
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 6 of 25



Rick Singer was telling other parents that the money that they were giving to [KWF] was going to

go to the athletic programs, we think that’s exculpatory.” See Ex. CC at 10 [Jun. 3, 2018 transcript].

The government responded: “it simply doesn’t matter whether the money went to a coach’s

program or whether it went to a—the coach’s pocket directly. A bribe is simply a quid pro quo

with the intent to defraud, and all the Defendants have been charged with that.” Id. at 13. The

government then suggested that the defendants “review the discovery and then we can meet,

confer.” Id. The Court agreed. Id. at 14.

       In a joint status report filed in September 2019, the parties agreed to continue to meet and

confer, with a particular focus on the defendants’ Brady requests. See Dkt. 574 at 2-3. At an

October 2, 2019 status conference, the government told the Court that it was continuing to produce

discovery on a rolling basis, and the parties agreed to meet and confer about “open discovery

issues” before the next status conference. See Ex. DD at 8, 10, 15-16 [Oct. 2, 2019 transcript].

       C. Plea Negotiations with Hodge

       On September 24, 2019, the government filed a standalone superseding indictment

charging a Canadian resident, Xiaoning Sui, with, among other things, conspiracy to commit

federal programs bribery for agreeing with Singer to bribe the soccer coach at the University of

California – Los Angeles in order to secure her son’s fraudulent admission. See United States v.

Sui, 19-CR-10082-DPW at Dkt. 14. Shortly after that indictment was unsealed, on October 11,

2019, Hodge’s counsel approached the government about engaging in plea discussions, noting a

concern that the government would soon supersede to add a federal programs bribery charge

against Hodge and his co-defendants. At the time, Hodge’s counsel was aware that discovery was

incomplete and that the Brady issues discussed at the prior status conferences had not been

resolved.




                                                  6
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 7 of 25



       Counsel for Hodge and the government met on October 14, 2019. The parties discussed a

possible plea to both counts of the Indictment pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C), but did not reach an agreement.

       Ultimately, Hodge broke off plea discussions and decided to plead guilty, without an

agreement, to both counts of the Indictment provided the government agreed not to supersede with

additional charges. See, e.g., Ex. EE [Oct. 17, 2019 email]. The parties negotiated an agreed-upon

statement of facts that focused on the USC-related conduct, and Hodge’s counsel assured the

government that Hodge could truthfully allocute to facts satisfying the elements of both offenses—

including, specifically, by acknowledging that he conspired to pay bribes via payments to “specific

programs at USC.” See Ex. FF [Oct. 20, 2019 emails].

       Hodge pled guilty on October 21, 2019. See Ex. GG at 1 [Oct. 21, 2019 transcript]. At the

hearing, Hodge admitted, under oath, that he had agreed to commit “mail and wire fraud and honest

services mail and wire fraud through the payments of bribes as well as the submission of falsities

as part of applications for admission to USC,” and that he had conspired to commit money

laundering by “funneling bribe payments” through The Key and KWF. Id. at 11, 14. The

statement of facts to which Hodge agreed included the following: “Hodge understood that some

of the money would then be sent to specific programs at USC as a quid pro quo inducement to the

employees responsible for managing those programs.” Id. at 12-13.

       D. Post-Plea Attempts to Cooperate

       Following Hodge’s plea, he requested to meet with the government for a proffer interview

to explore his possible cooperation. See Ex. HH [Dec. 5, 2019 email].

       Hodge met with the government on January 9, 2020. He explained, among other things,

as follows:




                                                7
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 8 of 25



      Hodge’s “understanding [was] that his donation would go to the tennis program at
       Georgetown,” and that false “tennis accolades” were being added to his daughter’s
       application. Singer directed Hodge to send the check to “Ernst’s home,” although Hodge
       believed the money was going to be used by the coach for “legitimate tennis purposes.”
       Hodge knew that “this was not the normal process for making a donation to the school,”
       and that mailing the payments directly to Ernst was “problematic.” Hodge did not deduct
       the “donation” from his taxes, and viewed the arrangement as a “quid pro quo.” Hodge
       knew that no legitimate development officer made “promises like Singer made to Hodge
       about getting a kid into school” or would state that a “certain sum of money will get a kid
       into the school.”

      A difference between the “side door” and “legitimate donations was that [with the side
       door] he did not pay money until the school provided the likely letter,” and that Singer’s
       “guarantee was that you did not pay unless your kid got in.” Hodge knew “this was a quid
       pro quo,” and that he was “operating outside the normal process for donations.”

      After he began making “donations” to KWF, Hodge never asked Singer what he did with
       the money. Rather, Hodge “paid the money to KWF and Singer did what he wanted with
       it.” Hodge knew that a coach would “benefit” in some way. Hodge knew “by inference
       that a coach was in on it.” Hodge knew that Singer “was working with co-opted coaches
       in order to get the kids in.”
See Ex. II [proffer report]; see also Ex. JJ [proffer agreement].1

       E. Sentencing

       Following the proffer and prior to Hodge’s sentencing, the government submitted a

statement of offense conduct to the Probation Office that described the quid pro quo payments

Hodge made to facilitate his children’s admission to college as “bribes,” regardless of whether

they were directed to Ernst personally, one of Singer’s entities, or a USC athletics program.

Hodge did not object to this characterization, despite submitting other, extensive objections to the

PSR. See PSR ¶¶ 36–119.




       1
          Hodge entered into a standard proffer agreement with the government providing that his
statements would not be used against him, “except” to “rebut any evidence offered, or factual
assertions made” on Hodge’s behalf that are inconsistent with the proffer. See Ex. JJ. The
government respectfully submits that Hodge’s motion is inconsistent with his proffer statements
for the reasons set forth herein, and that the statements may therefore be used to rebut those
assertions.


                                                  8
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 9 of 25



       In his own sentencing memorandum, Hodge explained that Singer had described the

payments as “donations,” and that Hodge understood that the money would support “programs” at

the universities. On page one of that brief, he wrote:

       [T]he government’s position is that Singer informed Doug that his payments would
       support programs at universities. And indeed, Doug allowed Singer to assure him
       that his money would be used to support programs at universities and – after Singer
       set up his charitable foundation – to benefit underprivileged student-athletes. To
       be clear, Doug knew that Singer was falsely representing his children as athletes
       and that his payments would serve as a quid pro quo inducement to university
       employees to participate in the fraudulent scheme. Doug is taking complete
       responsibility for his decisions that have resulted in his criminal conviction. But an
       important piece of the story is how Doug comforted himself in his mistaken belief
       that he was also supporting educational institutions and helping students who were
       less fortunate than his own children.
Dkt. 810 at 1-2 (emphasis added).2 Likewise, at the sentencing hearing itself, Hodge’s counsel

advised the Court that “Singer would help Doug’s children,” and “Doug would make donations to

universities.” Ex. KK at 47-48 [Feb. 7, 2020 transcript]. He added that “after Singer created his

501c3, KWF . . . Singer explained that Doug’s payments would fund summer sports camps to help

under-privileged student athletes gain athletic scholarships,” but that, “over time, as Doug came

to see the deception behind Singer’s athletic branding for his children and the quid pro quo nature

of the donations, Doug made the terrible mistake of not pulling out, instead, continuing on with

Singer.” Id. The Court thereafter sentenced Hodge to nine months in prison. Id. at 63-65.

       F. Hodge’s Post-Sentencing Conduct

       Two days after telling this Court that he was “accountable for [his] actions” and “prepared

to accept the consequences of [his] wrongful conduct,” Hodge penned an editorial in the Wall



       2
          Hodge also wrote: “[T]he government has disclosed to defendants that Singer informed
parents that the side-door payments would benefit the universities, and has clarified that the
government is pursuing a theory of bribery that defines a bribe as including payments intended to
benefit a specific program at a university that induced a coach or administrator to participate in the
fake athlete scheme.” Dkt. 810 at 26.


                                                  9
      Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 10 of 25



Street Journal in which he portrayed himself as Singer’s victim. See Ex. LL [Hodge op-ed]. He

wrote: “I was an easy mark,” adding that he had erred by failing to “scrutinize the application

process as carefully” as he should have, “to ask tough questions,” and that he “looked the other

way on questionable behavior[.]” Id. at 2-3. Hodge made no mention of his bribe payments to

Ernst, but suggested that he viewed his payments to university programs as “what I thought was a

win-win-win—a win for the universities, for my children and for other people’s children.” Id. at 3

(emphasis added). Hodge thus sought to characterize his theft of admissions slots from deserving

students as a magnanimous act.

       More recently, just two days before filing the instant motion, Hodge, through his attorneys,

attempted to walk back his statements in the proffer interview—including that he “knew that the

coach would benefit in some way,” “knew by inference that a coach was in on it,” “knew Singer

was working with co-opted coaches in order to get kids in,” and “believed there had to be a quid

pro quo for it [i.e., the scheme] to work.” See Ex. II at 10, 11, 13. In a letter to the government,

Hodge’s attorneys contended that Hodge’s proffer statements did not reflect his state of mind at

the time he committed his crimes, but merely his “current understanding about how Singer

operated, informed by discovery in this case and other information that has been made public

since” Hodge’s arrest. See Ex. MM [Apr. 29, 2020 letter]. And, he asserted, he “did not

contemplate or believe that a coach would personally benefit”—notwithstanding the fact that his

initial payments as part of the scheme were made payable to Ernst personally and sent to his home

address. Id. Hodge thus made the remarkable contention that he had proffered for the purpose of

telling the government what he had learned from the government’s discovery—not what he was

thinking when he was actually committing the crimes to which he pled guilty.




                                                10
            Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 11 of 25



                                                 ARGUMENT

I.           Legal Framework
             Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under sentence of a court established

     by Act of Congress claiming the right to be released upon the ground that the sentence was imposed

     in violation of the Constitution or laws of the United States . . . or is otherwise subject to collateral

     attack, may move the court which imposed the sentence to vacate, set aside or correct the

     sentence.” It is settled in the First Circuit that a Brady trial claim may be raised in a § 2255

     petition. See DeCologero v. United States, 802 F.3d 155, 161 (1st Cir. 2015); Conley v. United

     States, 415 F.3d 183, 187 (1st Cir. 2005). While the First Circuit has not squarely addressed

     whether Brady applies to sentencing, see, e.g., United States v. Flete-Garcia, 925 F.3d 17, 33-34

     & n.5 (1st Cir. 2019), other Circuits have so held.3 See, e.g., United States v. Battle, 560 Fed.

     Appx. 206, 207-09 (4th Cir. 2014) (unpublished); Jefferson v. United States, 730 F.3d 537, 553-

     54 & n.4 (6th Cir. 2013); United States v. King, 628 F.3d 693, 704 (4th Cir. 2011); United States

     v. Alvarez, 334 Fed. Appx. 995, 998 (11th Cir. 2009) (unpublished); United States v. Walters, 269

     F.3d 1207, 1214-18 & n.6 (10th Cir. 2001).

             Assuming the government’s Brady obligations apply to sentencing, and may be raised in

     the context of a Section 2255 motion, Brady nevertheless does not create a general right to criminal

     discovery. 4 See Weatherford v. Bursey, 429 U.S. 545, 559 (1977) (“There is no general

     constitutional right to discovery in a criminal case, and Brady did not create one.”). Rather, it


             3
              The Supreme Court has held that Brady applies in the context of sentencings in a death
     penalty case. See Cone v. Bell, 556 U.S. 449, 474-76 (2009); Strickler v. Greene, 527 U.S. 263,
     289-96 (1999). It has not addressed the Brady rule in the context of a non-capital sentencing.
             4
              This District’s Local Rules are consistent with this approach. See Local Rule 116.2(a)(4)
     (defining exculpatory information to include information that tends to diminish the degree of a
     defendant’s culpability or the defendant’s offense level under the United States Sentencing
     Guidelines).


                                                        11
            Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 12 of 25



      obligates the government to disclose evidence that is favorable to the accused and material to

      punishment. See, e.g., United States v. Prochilo, 629 F.3d 264, 268 (1st Cir. 2011). For evidence

      to be “favorable,” it must be exculpatory, and to be “material,” there must be a reasonable

      probability that, had it been disclosed, the result of the proceeding would have been different. See

      Strickler, 527 U.S. at 280. Brady applies only to information “known to the prosecution but

      unknown to the defense.” See, e.g., United States v. Bender, 304 F.3d 161 (1st Cir. 2002); see also

      United States v. Del-Valle, 566 F.3d 31, 38 (1st Cir. 2009) (same).5

II.          The Government Did Not Suppress Brady Material and Hodge Suffered No Prejudice

             The thrust of Hodge’s argument is that the government withheld evidence, and made

      material misrepresentations to the Court, concerning Hodge’s “understanding that the payments

      he was making in connection with the college admissions process were donations to universities

      or university programs for the benefit of the universities, and not bribe payments to university

      employees for the personal benefit of those employees.” (Def. Br. at 8.) That is untrue.

             From the outset of this case and throughout the proceedings, the government has made

      clear that some (though not all) of Hodge’s payments were styled as donations to university athletic

      programs. And the government produced extensive discovery about that fact long before Hodge

      chose to plead guilty (including a gift receipt from USC acknowledging his $75,000 “donation” to

      women’s athletics). Ex. MM-1 [Apr. 15, 2015 USC gift receipt]. Hodge’s own attorneys even

      acknowledged this in his sentencing memorandum, noting that “the government has disclosed to




             5
                 The Supreme Court has held that “the Constitution does not require the Government to
      disclose material impeachment evidence prior to entering a plea agreement with a criminal
      defendant.” United States v. Ruiz, 536 U.S. 622, 633 (2002). The Court reasoned that, even though
      “the more information the defendant has, the more aware he is of the likely consequences of a
      plea,” it remains the case that the government has no obligation “to share all useful information
      with the defendant” during the plea negotiation phase of the proceedings. Id. at 629.


                                                      12
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 13 of 25



defendants that Singer informed parents that the side-door payments would benefit the universities,

and has clarified that the government is pursuing a theory of bribery that defines a bribe as

including payments intended to benefit a specific program at a university that induced a coach or

administrator to participate in the fake athlete scheme.” Dkt. 810 at 26 (emphasis

added).6 Likewise, the government made clear that whether a payment is called a ‘donation,’ or

is directed to a university athletic program instead of a coach’s pocket, is irrelevant. If money is

provided in exchange for having a university insider secure the admission of a student as a

purported athletic recruit based on fabricated credentials, the “donation” is a bribe.

       In any event, little of this matters with respect to Hodge, because unlike many of the other

defendants who have come before this Court, Hodge did make bribe payments to a coach

personally—via checks made out to Ernst and sent to his home. Hodge also admitted, to federal

agents and under oath to this Court, that he understood his subsequent payments to university

programs and to Singer’s entities to be quid pro quo payments to facilitate the fraudulent

recruitment of his children. Accordingly, the information Hodge contends was withheld from him

was information that was known to him, concerning what he was told, and what he himself

understood. And Hodge used that information in his arguments to the Court. Any additional

information the government disclosed on the same subject was simply more of the same, and was

immaterial to Hodge’s culpability, and to the sentence that this Court imposed.




       6
          Hodge contends that “there is an important difference in state of mind and relative
culpability between (i) knowingly paying a bribe to line the pockets of a university employee, and
(ii) knowingly making a donation to a university or university program with the understanding that
the payment is for the university’s benefit.” [Def. Br. at 16.] Even assuming, for the sake of
argument, that is true, Hodge did both. And the government disclosed to Hodge “that Singer
informed parents that the side-door payments would benefit the universities,” as his own
sentencing memorandum acknowledged, and Hodge argued at sentencing that this fact should be
taken into consideration in imposing his sentence.


                                                 13
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 14 of 25



       A.      The Government Did Not Suppress Exculpatory Information as to Hodge
               1.      Singer’s iPhone Notes Were not Exculpatory as to Hodge
       Hodge contends that Singer’s October 2nd iPhone notes are exculpatory as to him because

they reflect that government agents “browbeat[]” Singer in pursuit of a “deeply dishonorable and

unlawful, strategy” of eliding the “critical distinction” between “donations” and “bribes.” (Def.

Br. at 10.) That is not true.

       As this Court has already concluded, “Singer’s October 2nd statement was 1) made before

Singer was fully cooperative with the government; 2) relative (primarily) to a sting operation

involving parents not yet committed to Singer’s ‘program’; and 3) insofar as it did relate to future

calls to be made to defendants, was in response to the agents’ efforts to get Singer to corroborate,

not fabricate, evidence.” Dkt. 1169 at 7. None of Singer’s consensual calls prior to October 2 was

to Hodge, and Singer’s October 2nd notes did not relate to Hodge in any way. The only consensual

call Singer made to Hodge was weeks later. In that call, during which Singer—acting at the

direction of agents—used a ruse that his foundation was being audited by the IRS, Hodge

acknowledged that his payments were intended as a quid pro quo to facilitate the fraudulent

admission of his children, and told Singer not to worry about the audit because he was not “going

off script here.” Hodge also recounted for Singer a conversation Hodge had with USC’s Heinel,

telling Singer: “We didn’t talk about money. There was no conversation about—there was no

dollars discussed on that phone call. But, you know, we’re kind of talking in code here.” See

Ex. S at 6.

       Moreover, even if the purported distinction between “donations” and personal bribes

referenced in Singer’s notes is potentially exculpatory as to some defendants, it is not exculpatory

as to Hodge, who made payments to the Georgetown tennis coach personally, who acknowledged

to Singer that his conversations with a complicit USC insider was “in code,” and who admitted to


                                                14
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 15 of 25



this Court and to the government that he knew his purported “donations” were a quid pro quo for

the fraudulent recruitment of his children. 7

       Likewise, the fact that the government, as part of a sting operation, wanted Singer to be

especially blatant about his scheme with defendants who were still pursuing it hardly suggests, as

Hodge contends, that the crime was confusing or ambiguous to parents who had already committed

it before the government began investigating—or, in Hodge’s case, who had committed it so many

times that he told Singer they didn’t need to talk in “code” because Hodge knew “how this works.”

               2.      The Government Did Not Withhold Exculpatory Material or
                       Manufacture Evidence as to the LMU “Side Door”
       Hodge’s next claim—that the government withheld Brady material and manufactured

evidence concerning his pursuit of the “side door” at LMU—is demonstrably false.

       From the outset of his cooperation, in September 2018, Singer told the government that

Hodge had agreed to use the “side door” to secure his third son’s admission to LMU. See Ex. NN

at 4 [Singer Sept. 27, 2018 Proffer] (“Hodge thought [LMU] was a side door deal . . . .”). Singer

expressly told Hodge that process would be the same as it was for Georgetown and USC. See Ex.

V (Singer e-mailed Hodge: “I am meeting with the LMU folks on Tuesday . . . . We should speak

to make sure we are on the same page as we were for your other kids). And Hodge understood

what this meant. As communications between Singer and Hodge make clear, Hodge (a) told

Singer he wanted him to use “the Singer magic,” see Ex. W at 8; (b) told Singer they didn’t need

to talk in “code” because Hodge knew “how this works,” see id. at 9; (c) agreed to pay between

$200,000 and $250,000 after his son’s admission was secured, see Ex. X at 1-2; (d) agreed to


       7
          And, of course, that fact could hardly be more obvious: Hodge’s large payments to the
USC Women’s Athletics program, and to Singer’s charity, upon receipt of a letter from USC
indicating that his unqualified children were being admitted as athletic recruits, based on
credentials that he knew were fake, were unambiguously a quid pro quo, and reeked of fraud,
regardless of what they were called.


                                                15
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 16 of 25



funnel the money through Singer’s sham charity, see id. at 2; and (e) knew the identity of the LMU

basketball coach helping to secure his son’s admission, see Ex. S at 3.

       In fact, Singer told the government that, unbeknownst to Hodge, he did not actually intend

to pay any money to the LMU insider, but, rather, planned to keep Hodge’s money for himself.

See Ex. OO at 3 [Singer Nov. 1, 2018 Proffer]. But Hodge thought the money would be passed

on to facilitate the fraudulent admission. And the government disclosed this information to Hodge

prior to his sentencing, advising Hodge’s counsel as follows:

       Singer told Hodge that, in exchange for payments to the Key Worldwide
       Foundation, [G.H.] would be admitted through the “side door” by the head
       basketball coach . . . [at LMU]—but, despite implying that a payment to the LMU
       coaches would be necessary to secure [G.H.’s] admission, Singer did not tell Hodge
       that Singer intended to keep all of the money.
Ex. PP at 2 [January 24, 2020 letter].

       Hodge contends that the government’s disclosure is inconsistent with one line in the FBI

report of Singer’s November 1, 2018 proffer. That report noted as follows:

       Hodge child, [G.H.], is applying to LMU through [Singer]’s friend. Hodge will
       pay [Singer] for [G.H.]’s admission to LMU. [Singer] will call his contacts at
       LMU for [G.H.]’s admission[], however, [Singer] does not have to pay anyone at
       LMU and will keep the money for himself/herself. [Singer] implied to Hodge
       that the money will be going to LMU.
Ex. OO at 3 (emphasis added). Hodge contends that the bolded statement “made no mention of

payments to an individual coach and instead referred exclusively to money going to the university

itself”—a fact that he contends is exculpatory. (Def. Br. at 12.) But that is untrue, for at least two

reasons. First, the statement in the FBI report is simply an explanation of why Hodge was

unaware that Singer intended to keep the money for himself: Singer implied to Hodge that the

money would be going to LMU; in fact, Singer did not have to pay anyone at LMU to facilitate

the admission and intended to keep the money. Second, and more importantly, whether the money

was going to LMU to induce a coach to fraudulently admit Hodge’s child as a basketball recruit,


                                                 16
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 17 of 25



or to the coach personally, is immaterial to Hodge’s guilt or punishment. Over the course of his

involvement in Singer’s conspiracy, Hodge made both kinds of payments—and he understood

both to be a quid pro quo, as he admitted to the Court. He understood fraud to be involved every

time. And, as he conceded in his own sentencing memorandum, the government disclosed to him

“that Singer informed parents that the side-door payments would benefit the universities,” and

made clear that it “is pursuing a theory of bribery that defines a bribe as including payments

intended to benefit a specific program at a university that induced a coach or administrator to

participate in the fake athlete scheme.” Dkt. 810 at 26. Hodge’s attempt to now claim he was

surprised by similar information in the FBI report, or that this information somehow minimizes

his culpability, is false, and belied by his own admissions.

               3.      The Government Did Not Withhold any Other Brady Information

       Finally, Hodge catalogues a list of additional evidence that he claims should have been

disclosed prior to sentencing. None of his claims has merit.8

      Hodge points to the fact that Singer told the government that Ernst told him the money he
       received would go “to the tennis program” and that Singer could “make a donation to the
       program.” But this is not exculpatory as to Hodge. Regardless of where his money ended
       up, his payments were bribes. And, in any event, it defies credulity to think that Hodge
       believed that payments he was making to Ernst personally, and sending to Ernst’s home,
       in exchange for Ernst recruiting Hodge’s daughter to play a sport she didn’t play, were
       anything other than personal bribes that were lining Ernst’s pockets. (Tellingly, Hodge did
       not even attempt to deduct those purported “donations” from his taxes, because the notion
       that they were charitable contributions is facially absurd.)

      Likewise, Hodge contends that Singer’s proffer statement that “[i]nitally all the payments
       to USC went to the program” is exculpatory as to him. It is not. As noted, the fact that
       payments went to USC was disclosed by the government, and known to Hodge, before he
       pled guilty. And Hodge understood that those payments were in exchange for his
       children’s fraudulent admission as athletic recruits, and has admitted that to the Court.

       8
          See United States v. Peake, 874 F.3d 65, 72 (1st Cir. 2017) (“In the Brady context,
though, prejudice cannot be viewed in a funhouse mirror. . . . It is not enough that a defendant
thinks (or professes to think) that somehow, some way, his theory of defense would have prevailed
had he had been given timely access to the allegedly withheld information.”).


                                                 17
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 18 of 25



      Hodge contends that the government failed to disclose that Heinel told Janke that her
       scheme to admit fake athletes to USC in exchange for payments had been cleared by the
       USC admissions department. But Hodge neglects to mention that Heinel made this self-
       serving statement in the holding cell following her arrest. See United States v. Locascio, 6
       F.3d 924, 949 (2d Cir. 1993) (no Brady violation occurred because, in part, the newly
       discovered government reports contained “untrustworthy” allegations). Hodge also fails
       to inform the Court that this information was public long before he pled guilty, because
       Heinel’s lawyer disclosed it. See Ex. QQ [Sept. 3, 2019 New York Times article].9

      Hodge contends that a video of Singer’s presentation to Starbucks executives, in which
       Singer used the term “side door,” is exculpatory. Not so. Hodge omits to note that
       Singer’s description of the “side door” in the video is virtually identical to—and thereby
       cumulative of—the way Singer discussed the “side door” in materials produced to Hodge
       before his sentencing. Compare Ex. RR at 6 [Jul. 26, 2018 call transcript, in which Singer
       tells a potential client that he had “created a side door that is 1/10th the price of the back
       door”], with Ex. SS at 53 [video transcript, in which Singer states “the side door is figuring
       out how I can do that [i.e., the back door] for 1/10th of the money[.]”].10 Hodge also fails
       to note that Singer did not tell his audience that the “side door” involved making payments
       as a quid pro quo in exchange for the fraudulent recruitment of applicants as purported
       athletes based on fake credentials. Unlike the Starbucks executives, Hodge knew these
       additional details. As he told Singer, he knew “how this works,” and didn’t need to speak
       “in code.”
       In sum, the government did not withhold exculpatory material from Hodge prior to his

sentencing, and his motion should be denied on that ground.

       B.      Hodge Knew that his “Donations” to “Programs” Were Bribes to Gain
               Admission for his Children
       Even assuming, for the sake of argument, that the information the government produced

after Hodge’s sentencing was exculpatory as to him, there was no Brady violation because, as set


       9
          Contrary to Hodge’s contention, there is no evidence that anyone in USC’s athletic
department above Heinel, or anyone outside the athletic department, was aware of or condoned
Singer’s scheme. In any event, to the extent Hodge wished to argue that the university was not a
victim, this argument was available to him before he pled guilty. For example, co-defendant
Robert Zangrillo filed a motion, seven weeks before Hodge pled, arguing that material the
government produced to all defendants demonstrated that donations were a factor in USC
admissions decisions. See Dkt. 546.
       10
           Hodge also misquotes Singer to make it appear as though Singer described the “side
door” as a means of donating money “through ‘institutional advancement.’” But that is not what
Singer said. See Ex. SS at 53 (“So the front door is you get in on your own. The back door is
through institutional advancement; it’s all the people writin’ major, big checks. And the side door
is figuring out how I can do that for 1/10th of the money to get into the same school that is there.”).


                                                  18
       Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 19 of 25



forth above, those disclosures were cumulative of other disclosures the government made, and all

the relevant information was, in any event, already known to Hodge. See Bender, 304 F.3d at 161

(“Brady applies to material that was known to the prosecution but unknown to the defense”).

       For example:

      The government produced emails and telephone calls in which Singer and Hodge used the
       term “donations” in discussing the side door. See, e.g., PSR ¶¶ 84, 114.

      The government told the Court during Hodge’s Rule 11 colloquy that Hodge made
       payments to “specific programs at USC.” Hodge agreed with this statement of offense
       conduct and admitted that those were bribe payments. See Ex. GG at 11-14.

      During Hodge’s proffer, he told the government that Singer had described the payments as
       “donations” that would go to the university “programs” and other charitable organizations.
       See, e.g., Ex. II at 3 (“Singer told Hodge he could get [S.H.] in through a donation to an
       athletic department.”).

      Hodge’s own sentencing memorandum repeatedly described his payments as purported
       “donations” that would be used to support university programs. See Dkt. 810 at 1-2, 15.

      In an op-ed published in the Wall Street Journal the day after he was sentenced, Hodge
       described his payments as donations to underfunded university athletics programs. See
       Ex. LL.
       In short, Hodge knew—before his plea and sentencing—that Singer described his

payments as “donations” to university programs, and the government also disclosed this

information to him.

               C.     The Additional Disclosures Were Not Material to Hodge’s Sentence
       None of the information Hodge cites in his motion was material to his sentence. See

McCambridge v. Hall, 303 F.3d 24, 37 (1st Cir. 2002) (en banc) (“[T]here is no prejudice under

Brady” unless there is a “reasonable probability” that “the result of the proceeding would have

been different.’”) (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)). That is because,

as set forth above, the fact that Hodge made payments styled as “donations” to university athletic

programs was disclosed to the Court at Hodge’s plea hearing, in the pleadings prior to his




                                               19
             Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 20 of 25



       sentencing, and again at the sentencing hearing itself. It was the very basis of Hodge’s guilty

       plea. For this reason, too, Hodge’s motion should be denied. 11

III.          The Government Did Not Mislead the Court
              Finally, Hodge contends that the government misled the Court about the nature of his

       payments by, among other things, calling them “bribes.” His argument is frivolous and

       disingenuous. Hodge pled guilty to conspiracy to commit honest services fraud. He agreed, under

       oath, that he possessed the requisite criminal intent to commit that crime. Hodge also told the

       government, during his proffer, that he understood his payments were not legitimate donations,

       but were in exchange for having his children recruited to college as purported athletes. Hodge’s

       contention that these quid pro quo payments were not “bribes” because they didn’t go to coaches’

       pockets (even though Hodge made other payments that did go to Ernst’s pocket) is no more honest

       than his description of his children’s falsified applications as “athletic branding.” Hodge’s

       penchant for euphemisms cannot mask the fact that he committed fraud and bribery. The

       government did not engage in misconduct by using accurate language to describe Hodge’s

       crimes.12




              11
                 Likewise, the government told the Court that Hodge’s co-defendants were told that the
       money would be paid out as “purported donations” to the coach’s programs. See Ex. TT [Oct. 21,
       2019 Elizabeth Henriquez plea transcript] (“Henriquez also agreed with Singer that she would pay
       $400,000 as a purported donation to Georgetown’s tennis program as a quid pro quo . . . .”);
       Ex. UU [Oct. 21, 2019 Michelle Janavs plea transcript] (“Janavs agreed to pay $200,000 as a
       purported donation to USC Athletics as a quid pro quo . . . .”); Ex. VV [Mar. 31, 2020 Elizabeth
       Henriquez sentencing transcript] (“While this defendant might have been told that the coach was
       going to use her money for legitimate purposes. . . . the scheme was not legitimate, and this
       defendant knew that.”).
              12
                 Hodge’s contention that the government misled the Court by referring to his payments
       as “black and white, ‘line the pockets’ bribery,” is untrue. The government referred to the
       payments simply as “bribes.” With respect to the USC bribe payments, the government told the
       Court that Hodge understood the payments were destined for the coach’s program. With respect
       to the Georgetown bribe payments, the government told the Court that the payments went to
       Ernst’s pocket. Hodge also claims that the government made misrepresentations to Judge

                                                      20
            Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 21 of 25



IV.          Hodge Is Not Entitled to Withdraw His Plea to Money Laundering Conspiracy
             Hodge next contends that he should be permitted to withdraw his plea to money laundering

      conspiracy on the grounds that (1) the government’s purported Brady violations “severely

      compromised” his decision to plead guilty to that charge; (2) he pled guilty due to “threats” and

      “coercion” by the government; and (3) the money laundering charge is “legally and factually

      unsustainable.” This claim is frivolous.

             A.      Only A Fundamental Defect that Results in a Complete Miscarriage of Justice
                     Warrants a Plea Being Set Aside
             A defendant seeking to withdraw a guilty plea under Section 2255 must “show that the plea

      proceedings were marred by a fundamental defect which inherently results in a complete

      miscarriage of justice or an omission inconsistent with the rudimentary demands of fair

      procedure.’” United States v. Carrington, 96 F.3d 1, 5 (1st Cir. 1996) (internal quotations and

      citation omitted). “A prisoner can collaterally attack his sentence on the ground that his guilty

      plea was not knowing or voluntary if his claim is based on evidence not available to him at the

      time of the plea.’” Wilkins v. United States, 754 F.3d 24, 28 (1st Cir. 2014) (quoting Ferrara v.

      United States, 456 F.3d 278, 289 (1st Cir.2006)).

             Thus, to prevail on such a claim, a defendant must first show that “some egregiously

      impermissible conduct (say, threats, blatant misrepresentations, or untoward blandishments by

      government agents) antedated the entry of his plea.’” Id. (quoting Ferrara, 456 F.3d at 290); see

      also United States v. Wilkins, 943 F. Supp. 2d 248, 257 (D. Mass. 2013), aff’d, 754 F.3d 24 (1st

      Cir. 2014), and aff’d sub nom. United States v. Merritt, 755 F.3d 6 (1st Cir. 2014) (the crux of the

      first prong is “coercive misconduct that compromises a defendant’s claim of factual innocence”)


      Woodlock regarding a different defendant. Hodge presents no argument why representations to a
      different judge in a different proceeding about a different defendant are material to his claim under
      § 2255. His contentions are, in any event, false.


                                                       21
      Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 22 of 25



(emphasis original). “‘Second, [the defendant] must show that the misconduct influenced his

decision to plead guilty or, put another way, that it was material to that choice.’” Wilkins, 754

F.3d at 28 (quoting Ferrara, 456 F.3d at 290). To satisfy the materiality requirement, the defendant

must show a reasonable probability that, but for the misconduct, he would not have pleaded guilty

and would have insisted on going to trial. Id. “In considering this claim, a court must determine

‘whether a reasonable defendant standing in the petitioner’s shoes would likely have altered his

decision to plead guilty had the prosecution made a clean breast of the evidence in its

possession.’” Wilkins, 943 F. Supp. 2d at 257 (quoting Ferrara, 456 F.3d at 294). The materiality

requirement is not satisfied where (1) a defendant admitted his factual guilt in open court at the

time he changed his plea and does not make any assertion of factual innocence; (2) the evidence

of the defendant’s guilt was overwhelming; and (3) the newly-disclosed evidence does not provide

the defendant with a viable defense. See Wilkins, 754 F.3d at 29–31.

       B.      There Was No Fundamental Defect in the Proceedings or Miscarriage of
               Justice
       Hodge first contends that his plea was marred by the government’s failure to turn over

exculpatory evidence that Singer told parents their payments were going “to the universities or

university programs.” That argument fails for the reasons set forth above: (1) such evidence was

not exculpatory as to Hodge, who paid personal bribes totaling hundreds of thousands of dollars

to Ernst to secure the admission of two of his children to Georgetown as purported tennis recruits;

(2) as Hodge conceded, the government specifically “disclosed to defendants that Singer informed

parents that the side-door payments would benefit the universities,” and made clear that it “is

pursuing a theory of bribery that defines a bribe as including payments intended to benefit a

specific program at a university that induced a coach or administrator to participate in the fake

athlete scheme,” see Dkt. 810 at 26; and (3) Hodge admitted to the Court, under oath, and to the



                                                22
      Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 23 of 25



government in a proffer interview, that Singer told him his money was going to universities or

university programs, and that he knew these payments were a quid pro quo to secure the admission

of his children. Accordingly, Hodge’s contention that the evidence supports a claim of factual

innocence is without merit.

       Hodge next claims that the government coerced him to plead guilty to money laundering

by threatening to charge him with federal programs bribery. That is false. In late September and

early October, after unsealing a separate indictment charging another college admissions

defendant, Xiaoning Sui, with conspiracy to commit federal programs bribery, the government

received inquiries from counsel for several defendants about whether it intended to seek a

superseding indictment adding a federal programs bribery charge in this case. Hodge’s counsel

approached the government about a plea immediately thereafter, and the government at that time

confirmed to Hodge’s counsel, and counsel for other defendants, that it intended to seek a

superseding indictment adding a similar charge against the remaining defendants. There is

nothing remotely improper or even unusual about such an acknowledgment, and it is hardly a

threat. Indeed, in many cases, the government discloses its intention to seek a superseding

indictment in open court. See, e.g., United States v. Ponzo, 97-cr-40009-NMG-5, 2012 WL

5385685, at *3 (D. Mass. Oct. 31, 2012) (noting that “the Government intends to supercede the

indictment to add new charges that have been under investigation since Ponzo’s arrest last year”).

Here, the disclosure provided Hodge an opportunity to avoid an additional charge the government

subsequently brought against his co-defendants. Indeed, Hodge confirmed to the Court, under

oath, and accompanied by his lawyers, that his plea had not been induced by “any promise or

assurance . . . of any kind in an effort to make [him] plead guilty,” and the Court found that his

decision to plead guilty was knowing and voluntary. See Ex. GG at 5 &15.




                                               23
      Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 24 of 25



       Finally, Hodge contends that the charge of money laundering is “legally and factually

unsustainable,” “legally invalid” or “unfounded,” “for the simple reason that the conduct alleged

in the Indictment does not involve any [] proceeds of specified unlawful activity,” insofar as “the

funds Hodge used in connection with the scheme were the proceeds of his lawful employment.”

[Def. Br. at 26–29, 31–32.] Unless Hodge is suggesting that his attorneys were constitutionally

ineffective insofar as they allowed him to plead guilty to a crime he could not have committed and

that they believed was legally invalid—without advising the Court of their concerns at the time of

his plea—this contention is perplexing. Hodge pled guilty to conspiring to commit wire fraud

and honest services wire fraud.     He does not seek to withdraw that plea.       As part of that

conspiracy, he funneled bribes and other payments through Singer’s sham charity and his for-profit

corporation, knowing that the money would be used to facilitate the scheme. Even now, he does

not contend that the money was for some other purpose. As the government has separately

explained, the money Hodge sent to KWF and The Key constituted completed wires in furtherance

of the underlying scheme—rendering him guilty of wire fraud at that moment, even without more.

See Dkt. 1170 at 53-59. But the scheme continued, and the payments thus also constituted a

completed phase of the ongoing scheme. Accordingly, the moment Hodge made those payments

to Singer’s entities, his “clean” funds became “tainted by crime,” United States v. Richard, 234

F.3d 763, 769 (1st Cir. 2000), and became proceeds of specified unlawful activity. The

government also alleged, and Hodge admitted under oath, that he channeled the money through

Singer’s entities in order to conceal the nature and source of the payments. That is quintessential

money laundering. There was, accordingly, nothing defective about Hodge’s plea to money

laundering conspiracy.




                                                24
      Case 1:19-cr-10080-NMG Document 1247 Filed 05/29/20 Page 25 of 25



                                         CONCLUSION

       For all of the reasons set forth above, Hodge is not entitled to a re-sentencing or to withdraw

his plea to the money laundering conspiracy and his motion should be denied without a hearing.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Justin D. O’Connell
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      STEPHEN E. FRANK
                                                      KARIN M. BELL
Date: May 29, 2020                                    Assistant United States Attorneys




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on May 29,
2020.

                                              By:     /s/ Justin D. O’Connell
                                                      JUSTIN D. O’CONNELL
                                                      Assistant United States Attorney




                                                 25
